DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/13/2020, 08/14/2020, and 02/19/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeCourt U.S. Patent No. 5,936,495 (hereinafter “LeCourt”) and further in view of Schmitz et al. U.S. Patent Application 2016/0322184 (hereinafter “Schmitz”), White U.S. Patent 8,416,541 (hereinafter “White”), and Fehling German Patent Document DE 1186138 B (hereinafter “Fehling”).
Regarding claim 1, LeCourt teaches an isolation disconnect assembly (i.e. fuse-switch assembly 100)(fig.2)(refer also to figures 7-10) for a power electronic switching device (refer to abstract) said power electronic device includes a semiconductor switch assembly (refer to thyristors Q1 and Q2)(fig.2), said semiconductor switch assembly including a conductor assembly (i.e. source 24)(fig.2), said semiconductor switch assembly conductor assembly including a line conductor (refer to source 24)(fig.2), said semiconductor switch assembly having a first tripping current (implicit)(refer to current transformer 14)(fig.1A), said isolation disconnect assembly comprising: 	an isolation disconnect assembly conductor assembly (implicit) including a line conductor assembly (i.e. cable 124 and arm 114)(fig.7), a load conductor assembly (i.e. cable 130 and support 128)(fig.7), and a fused assembly (i.e. portion 118)(fig.7); 	said line conductor assembly including a stationary conductor (i.e. conductive portion 
Regarding claim 2, LeCourt, Schmitz, White, and Fehling teach the isolation disconnect assembly of Claim 1 wherein said second tripping current is slightly higher than said first tripping current (refer to Fehling [0020]).
Regarding claim 3, LeCourt, Schmitz, White, and Fehling teach the isolation disconnect assembly of Claim 1 wherein said line conductor assembly fuse has a fusing speed of between about 0.5 ms and about 1.5 ms (refer to Fehling [0019]).
Regarding claim 4, LeCourt, Schmitz, White, and Fehling teach the isolation disconnect assembly of Claim 1 wherein: when said line conductor assembly includes a first current path (i.e. LeCourt 
Regarding claim 5, LeCourt, Schmitz, White, and Fehling teach the isolation disconnect assembly of Claim 4 wherein: said clinch joint magnetic actuator is structured to independently move said load conductor assembly movable conductor between said first position and said operating second position (Refer to Fehling [0024]-[0026]); and said load conductor assembly movable conductor is structured to be moved into said disconnect second position by magnetic force and said clinch joint magnetic actuator (Refer to Fehling [0024]-[0026]).
Regarding claim 6, LeCourt, Schmitz, White, and Fehling teach the isolation disconnect assembly of Claim 5 wherein said load conductor assembly movable conductor includes a blow open cam (Refer to LeCourt fig. 10).
Regarding claim 7, LeCourt, Schmitz, White, and Fehling teach the isolation disconnect assembly of Claim 1 wherein: said line conductor assembly stationary conductor is directly coupled to, and in electrical communication with, said line conductor assembly fuse (refer to LeCourt figure 7); and said line conductor assembly fuse is directly coupled to, and in electrical communication with, said line conductor assembly clinch joint clevis (refer to LeCourt figure 7 and conductive portion 116).
Regarding claim 8, LeCourt, Schmitz, White, and Fehling teach the isolation disconnect assembly of Claim 7 wherein said line conductor assembly clinch joint is structured to withstand a blow open force (implicit)(refer to LeCourt figure 10).
Regarding claim 9, LeCourt, Schmitz, White, and Fehling teach the isolation disconnect assembly of Claim 8 wherein said clinch joint magnetic actuator is structured to reduce arcs between said line conductor assembly clinch joint clevis and said load conductor assembly movable conductor (refer to White Abstract).
Regarding claim 10, LeCourt, Schmitz, White, and Fehling teach the isolation disconnect assembly of Claim 8 wherein: said clinch joint magnetic actuator is structured to maintain said load conductor assembly movable conductor in said second position during a short circuit event wherein the current is at the first tripping current (Refer to Fehling [0020]); and said clinch joint magnetic actuator is structured to move said load conductor assembly movable conductor to said first position after said fuse interrupts the current during a short circuit event at the second tripping current (Refer to Fehling [0020]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,629,391 (hereinafter “391”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of 391 contain all of the limitations of claim 1-10 of the instant application, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839